85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis LAKES, Petitioner-Appellant,v.S.R. WITKOWSKI;  T. Travis Medlock, Attorney General of theState of South Carolina, Respondents-Appellees.
No. 96-6050.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 2, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Matthew J. Perry, Jr., Senior District Judge.  (CA-94-2971-3-OBC)
Curtis Lakes, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motions for rehearing, properly construed pursuant to Fed.R.Civ.P. 60(b), and for oral argument.   We have reviewed the record and the district court's opinion and find no reversible error.  See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).   Accordingly, we deny a certificate of probable cause and dismiss on the reasoning of the district court.   Lakes v. Witkowski, No. CA-94-2971-3-OBC (D.S.C. Dec. 11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED